DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2021, has been entered.
 
Response to Arguments
Applicant's arguments filed July 30, 2021, with regards to claim 1 have been fully considered but they are not persuasive. 
On pages 7-8 of Remarks, Applicant argues that amended claim 1 overcomes the prior art rejection over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 was referenced). Particularly, the Applicant asserts that the prior art fails to disclose a first substrate that is ‘non-deposited’. 
Although Tanaka fails to disclose a non-deposited substrate, this limitation is considered to be a product-by-process limitation. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Since a hardened deposited .
2.	Applicant’s arguments, see pages 8-9 of Remarks, filed July 30, 2021, with respect to claim 12 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1, 5, 6, 9, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein).

    PNG
    media_image1.png
    518
    847
    media_image1.png
    Greyscale

Figure 10 of Tanaka with Examiner’s Comments (Figure 10EC)
In re claim 1, Tanaka discloses a microelectronic device comprising: 
a first insulating substrate (S1 – Figure 10EC, ¶41; Note that the Examiner is taking the hardened resin layer to be a substrate); 
a capacitor (120 – Figure 10, ¶79) having a first surface (top surface of 120 – Figure 10) and a second surface (bottom surface of 120 – Figure 10) opposite the first surface, the first surface of the capacitor mechanically coupled to the first insulating substrate (S1 – Figure 10EC; Note that although the capacitor is not directly contacting the first insulating substrate, it is still mechanically coupled and attached to the first insulating substrate); 
a second insulating substrate (S2 – Figure 10EC; Note that the Examiner is taking the hardened resin layer to be an insulating substrate), the second surface of the capacitor (bottom surface of 120 – Figure 10) mechanically coupled to the second insulating substrate (S2 – Figure 1-EC) such that the capacitor is disposed between the first and second insulating substrates (S1 and S2 – Figure 10EC); 

a first interconnect (IC1 – Figure 10EC, ¶41; IC1 corresponds to the via-hole element 160 and 60 above and below element 120) extending through the first insulating substrate (S1 – Figure 10EC) and a portion of the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) to electrically connect to a first terminal (left 124 – Figure 10, ¶88) of the capacitor. The interconnect is electrically connected to vias that lead to the capacitor element, 120. 	The first surface of the capacitor (top surface of 120 – Figure 10EC) is mechanically coupled to the first insulating substrate (S1 – Figure 10EC) by way of the first adhesive (S3 – Figure 10EC) and the second surface of the capacitor (bottom of 120 – Figure 10EC) is mechanically coupled to the second insulating substrate (S2 – Figure 10EC) by way of the second adhesive (34 – Figure 3(D), Figure 10EC, ¶96).
Tanaka does not disclose a first non-deposited insulating substrate. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to form the insulating substrate.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  

Yamada discloses incorporating a different amount of filler material in both first and second resin adhesive layers (31, 32 – Figure 1, ¶47, ¶61) surrounding a capacitor component (20 – Figure 1, ¶61) attached to a ceramic substrate (11 – Figure 1, ¶38, ¶44) to reduce the propagation of vibrations of the electronic element (¶53, ¶57). 
The combination of Tanaka and Yamada discloses the first insulating substrate and first adhesive are formed of different materials and the second insulating substrate and the second adhesive are formed of different materials. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the adhesive materials as described by Yamada to reduce vibration of the component. 
In re claim 5, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) comprises a molding compound (34 – Figure 3(D), ¶96, Figure 10) disposed about portions of the capacitor (120 – Figure 10).
In re claim 6, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the insulating element (combination of 30, S3, and 34 – Figure 3(D), Figure 10EC) comprises a third intermediate insulating substrate (30 – Figure 10) disposed about the capacitor (120 – Figure 10) between the first and second insulating substrates (S1 and S2 – Figure 10EC).
In re claim 9, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka further discloses a second interconnect extending through the first insulating substrate, the first interconnect (IC1 – Figure 10EC) connected to a first terminal (left 124 – Figure 10, ¶88) of the capacitor at a first side of the capacitor (120 – Figure 10) and 
Tanaka does not disclose a first non-deposited insulating substrate. However, this claim is considered to be a product by process claim since the claim language is directed to the step required to form the insulating substrate.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
In re claim 23, Tanaka in view of Yamada discloses a microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein a bottom surface of the first insulating substrate (bottom surface of S1 – Figure 10EC) that faces the capacitor (120 – Figure 10EC) comprises a generally planar surface (Figure 10EC). Note that the Examiner is taking this to be ‘generally’ planar. 
In re claim 24, Tanaka in view of Yamada discloses a microelectronic device of Claim 23, as explained above. Tanaka further discloses an upper surface of the second insulating substrate (upper surface of S2 –Figure 10EC) that faces the capacitor (120 – Figure 10EC) comprises a generally planar surface (Figure 10EC). Note that the Examiner is taking this to be ‘generally’ planar.
In re claim 25, Tanaka in view of Yamada discloses a microelectronic device of Claim 1, as explained above. Tanaka further discloses wherein the first interconnect (IC1 – Figure 10EC) comprises a first portion (160 – Figure 10EC) that extends through the first insulating substrate (S1 – Figure 10EC) and a second portion (60 – Figure 10EC) that extends through the .

2.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Lee et al. (US Publication 2014/0116761).
In re claim 7, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka does not disclose wherein a coefficient of thermal expansion (CTE) of one or more of the first and second insulating substrates is no more than 5 ppm/°C.
Lee discloses for the purposes of miniaturization, substrates exhibiting lower CTE values are preferred to avoid warpage (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose substrates having a desired CTE when attempting to decrease the size of the overall product, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 8, Tanaka in view of Yamada discloses the microelectronic device of Claim 1, as explained above. Tanaka does not disclose an overall effective coefficient of thermal expansion (CTE) of the microelectronic device is no more than 7 ppm/°C.
Lee discloses for the purposes of miniaturization, substrates exhibiting lower CTE values are preferred to avoid warpage (¶7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose substrates having a desired CTE when attempting to decrease the size of the overall product, since it has been held to be within the general skill of a worker in In re Leshin, 125 USPQ 416.

3.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Yamamoto et al. (US Publication 2007/0045814).
In re claim 10, Tanaka in view of Yamada discloses the microelectronic device of Claim 9, as explained above. Tanaka does not disclose a third terminal at a second side of the capacitor and a fourth terminal at the second side, the third terminal of a different type from the fourth terminal.
Yamamoto discloses an embedded capacitor (101 – Figure 12, ¶56) within a substrate (11c – Figure 12, ¶99) that has multiple interconnects (43, 47, 162 – Figure 10, ¶57, ¶99) that are electrically connected to multiple terminals , including different third and fourth terminals (116 – Figure 10, ¶70) on both sides of the capacitor body (Figure 12).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitor structure of Yamamoto, including the internal and external electrode configuration, to achieve a device having desired capacitance, ESR, and ESL properties. 

4.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Publication 2009/0242252) in view of Yamada et al. (WO2017159377A1 – wherein US Publication 2019/0037696A1 will be referenced herein) and in further view of Woychik et al. (US Publication 2015/0270209).
In re claim 11, Tanaka in view of Yamada discloses a bonded structure comprising the microelectronic device of Claim 1, as explained above. Tanaka further discloses an element 
Tanaka does not disclose the element directly bonded to the microelectronic device without an intervening adhesive.
Woychik discloses a direct bonding method to be an alternative to bonding through the use of solder (¶54).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the direct bonding technique, as described by Woychik, to bond the two elements together by using fewer materials and reducing cost. 


Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first adhesive comprises solder. 
Claims 12-14, 16, and 26-27 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor embedded within an insulating material in which a first generally planar insulating substrate is mechanically coupled to the capacitor through a first adhesive that covers a first surface of the insulating material and a second generally planar insulating substrate is mechanically coupled to the capacitor through a second adhesive that is disposed over the second surface of the insulating material. The first insulating material is arranged to electrically couple at least a terminal of the capacitor to one or more interconnects that extend through the insulating material. A nonconductive region of an element is bonded directly to the first insulating substrate without an intervening adhesive.
Claims 17, 19-22, and 28 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a passive electronic component having a first surface directly bonded to an element in which the anode of the passive electronic component is directly bonded to the anode of the element without an intervening adhesive, the cathode of the passive electronic component is directly bonded to the cathode of the element without an intervening adhesive, and a non-conductive field region directly bonded to a non-conductive field region of the element. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848